Paul W.. Brown, J.,
dissenting. Appellant takes the position that the appellee has failed to state a claim upon which relief can be granted; that there is no state of facts that can be established which would give rise to the rights which-appellee asserts, since there is no substantive right to an^ election to determine which of two competing unions may represent the employees of the city of. Akron. Appellant, also posits that there exists'neither a statutory ground, nor a common law ground, Upon which to base a substantive tight-to 'an election under the. circumstances of this case and that equity will not suffice as a basis for the requested relief. ' . '
I-agree with the appellant’s assertions.